internal_revenue_service national_office technical_advice_memorandum index numbers control number tam-115028-98 date number release date taxpayer’s name taxpayer’s address taxpayer’s tin tax_year legend company issues is taxpayer required to use the accrual_method to account for the purchase and sale of used automobiles are taxpayer’s transfers of customer notes to company sales or financings if the transfers described in issue are sales what are the amounts realized conclusions taxpayer is required to use the accrual_method to account for the purchase and sale of used automobiles taxpayer’s transfers of customer notes to company are sales the amounts realized from sales of the customer notes equal a the cash received for the customer note plus b the fair_market_value of taxpayer’s right to receive the distribution payments created by the sale tam-115028-98 facts taxpayer is an individual who files on the basis of a calendar_year using the cash_receipts_and_disbursements_method of accounting during tax_year taxpayer sold used automobiles since most of taxpayer’s customers were unable to arrange third- party financing because of perceived credit risk taxpayer accepted installment notes customer notes secured_by a lien on the automobile as part of the consideration for sales to finance its own operations and avoid the difficulties of servicing the customer notes taxpayer entered into a servicing agreement with company under the agreement taxpayer paid company a one-time nonrefundable enrollment fee and agreed to periodically submit customer notes for servicing administration and collection if company accepted a customer note it made an advance_payment to taxpayer and agreed to make distribution payments which were monthly payments conditioned on company’s collections on the customer notes the advance_payment was the lesser_of percent of the outstanding principal balance of the customer note or percent of the net down payment made on the purchase of the financed automobile a customer’s default did not obligate taxpayer to return the advance_payment or to repurchase either the customer note or the financed automobile company determined the distribution payments by pooling the customer notes transferred by taxpayer and by applying payments on the pool in the following order to pay company’s collection costs all of company’s out-of-pocket costs incurred in the administration servicing and collection of the customer notes to pay company’s fee of percent of the total_payment net of any collection costs and to repay company for all advance_payments made to taxpayer the reminder if any was payable to taxpayer as distribution payments taxpayer has stated that he never received and does not expect to receive any distribution payments once company agreed to service a customer note taxpayer transferred the customer note all files relating to the customer note and taxpayer’s security_interest in the financed automobile company was entitled to endorse taxpayer’s name on any payments made to taxpayer and any other instruments concerning the customer note and the financed automobile taxpayer was obligated to ensure that the customer obtained and maintained adequate automobile insurance_company in its discretion could determine whether there was a default on a customer note and could waive any late payment charge or any other fee it was entitled to collect in tam-115028-98 the ordinary course of servicing the customer note company agreed to use reasonable efforts to collect all payments due under a customer note and to repossess and sell or otherwise liquidate the financed automobile if a default on the customer note occurred taxpayer agreed to indemnify company for any expenses and claims arising out of company’s administration servicing and collection on the customer notes company had the right to terminate the servicing agreement on days written notice to taxpayer company could terminate immediately if for any two calendar quarters taxpayer failed to place with company at least qualifying customer notes or if taxpayer defaulted taxpayer also had the right to terminate the servicing agreement on days written notice if company terminated the agreement because of default or if taxpayer terminated the agreement taxpayer was obligated to pay company its unreimbursed collection costs any outstanding advances and a termination fee equal to percent of the outstanding amounts of the customer notes if company terminated the agreement other than for default or if taxpayer terminated the agreement company would continue servicing and administering the customer notes unless taxpayer asked company to stop at the time they signed a customer note taxpayer’s customers were told that the customer note would be assigned without_recourse to company the assignment was stated on the face of the customer notes taxpayer effectively treated the transfers of customer notes to company as sales for federal_income_tax purposes taxpayer’s treatment was consistent with a letter received from company the letter was prepared for company’s use including distribution to dealers participating in company’s programs and acknowledged that sale treatment was a permissible characterization of the transfers overview during tax_year taxpayer sold used automobiles in exchange for cash and customer notes taxpayer then sold the customer notes to company for cash plus the right to receive distribution payments as a dealer in used automobiles taxpayer was required to be on an accrual_method of accounting on the sale of an automobile taxpayer’s amount_realized was the cash received plus the issue_price of any customer note received which assuming adequate_stated_interest was the face_amount of the customer note tam-115028-98 on the sale of a customer note taxpayer’s amount_realized was the cash received from company the advance_payment plus the fair_market_value of taxpayer’s right to receive the distribution payments thus taxpayer realized a loss on the sale of a customer note equal to the difference between taxpayer’s adjusted_basis in the customer note and taxpayer’s amount_realized issue law and analysis is taxpayer required to use an accrual_method to account for the purchase and sale of used automobiles sec_446 of the internal_revenue_code provides that taxable_income is computed under the method on the basis of which the taxpayer regularly computes his income in keeping his books sec_446 of the code provides that if the method_of_accounting used by the taxpayer does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_446 of the code provides in part that subject_to sec_446 and b a taxpayer may compute taxable_income under the cash_method_of_accounting or an accrual_method of accounting sec_1_446-1 of the income_tax regulations provides that in all cases in which the production purchase or sale of merchandise of any kind is an income producing factor merchandise on hand including finished goods work in progress raw materials_and_supplies at the beginning and end of the year shall be taken into account in computing the taxable_income of the year for rules relating to computation of inventories see sec_263a and sec_471 and the regulations thereunder sec_1_446-1 of the regulations provides that in any case in which it is necessary to use an inventory the accrual_method of accounting must be used with regard to purchases and sales unless otherwise authorized under sec_1 c ii sec_1_446-1 of the regulations provides that the commissioner may authorize a taxpayer to continue the use of a method_of_accounting consistently used by the taxpayer even though not specifically authorized by the regulations if in the opinion of the commissioner income is clearly reflected by the use of such method tam-115028-98 sec_471 of the code provides that whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income sec_1_471-1 of the regulations provides that in order to reflect taxable_income correctly inventories at the beginning and end of each taxable_year are necessary in every case in which the production purchase or sale of merchandise is an income producing factor the inventory should include all finished or partly finished goods and in the case of raw materials_and_supplies only those that have been acquired for sale or that will physically become a part of merchandise intended for sale under sec_1_471-1 of the regulations inventories are necessary in every case in which the production purchase or sale of merchandise is an income producing factor see also sec_1_446-1 merchandise for purposes of sec_1_471-1 is property transferred to a customer taxpayer transferred used automobiles to its customers and the purchase and sale of such merchandise used automobiles were income producing factors in taxpayer's business this means that taxpayer was required to maintain an inventory thus taxpayer is required to use the accrual_method to account for the purchase and sale of used automobiles a change from taxpayer's current method_of_accounting to the accrual_method of accounting requires computing an adjustment under sec_481 of the code the entire sec_481 adjustment should be taken into account in the earliest year under examination sec_481 may limit the amount of tax arising from the sec_481 adjustment issue are taxpayer's transfers of customer notes to company sales or financings taxpayer transferred customer notes to company in exchange for advance_payments and contractual rights to distribution payments the question is whether taxpayer sold the customer notes or whether taxpayer borrowed the advance_payment from company using the customer notes as collateral if the transactions were sales then taxpayer must recognize any gain_or_loss for federal_income_tax purposes under sec_1001 of the code alternatively if the transactions were secured financings then taxpayer does not include the borrowed amounts tam-115028-98 in gross_income 499_us_573 1991_2_cb_30 in general federal_income_tax consequences are governed by the substance of a transaction determined by the intentions of the parties to the transaction the underlying economics and all other relevant facts and circumstances 293_us_465 xiv-1 c b the label the parties affix to a transaction does not determine its character 308_us_252 1939_2_cb_208 556_f2d_1107 ct_cl the term sale is given its ordinary meaning and is generally defined as a transfer of the ownership of property for money or for a promise to pay money 380_us_563 1965_2_cb_282 whether a transaction is a sale or a financing_arrangement is a question of fact which must be ascertained from the intent of the parties as evidenced by the written agreements read in light of the attending facts and circumstances 24_tc_1124 aff’d 241_f2d_288 9th cir but see 279_f2d_701 2d cir t he parties’ bona_fide intentions may be ignored if the relationship the parties have created does not coincide with their intentions a transaction is a sale if the benefits_and_burdens_of_ownership have passed to the purported purchaser 106_tc_237 77_tc_1221 in cases involving transfers of debt instruments the courts have considered the following factors to be relevant in determining whether the benefits_and_burdens_of_ownership have passed whether the transaction was treated as a sale see 54_tc_1215 acq 1971_2_cb_3 whether the obligors on the notes the transferor’s customers were notified of the transfer of the notes id which party serviced the notes id 51_tc_1049 acq c b xxv whether payments to the transferee corresponded to collections on the notes united surgical steel co t c pincite town country food co t c pincite whether the transferee imposed restrictions on the operations of the transferor that are consistent with a lender-borrower relationship united surgical steel co t c pincite 319_fsupp_441 n d ga which party had the power of disposition 421_f2d_442 5th cir cert_denied 400_us_819 revrul_82_144 1982_2_cb_34 which party bore the credit risk 426_f2d_115 6th cir cert_denied 400_us_827 65_f2d_568 2d cir aff’g 22_bta_224 revrul_82_144 and which party had the potential for gain united surgical steel co t c pincite town country food co t c pincite revrul_82_144 no one factor is dispositive of the issue of whether a sale has taken place the facts and circumstances determine the importance of each factor thus a factor-by- factor analysis is necessary to determine whether taxpayer sold the customer notes were the transfers treated as sales the form of the agreement between taxpayer and company is that of a servicing agreement and not a sales contract taxpayer nevertheless treated the transfers of the customer notes as sales for tax purposes further in the letter sent to taxpayer company acknowledged that sale treatment was a permissible characterization of the transfers were taxpayer’s customers notified of the transfer of the customer notes to company customers were told at the time they signed a customer note that it would be assigned without_recourse to company the assignment was also stated on the note itself see eg united surgical steel co t c pincite customers’ lack of notice of assignment was a factor supporting financing treatment which party handled collections and serviced the customer notes company collected payments serviced the customer notes and repossessed the financed automobile if a customer defaulted although the servicing agreement states that company was taxpayer’s nominee for administrating servicing and collecting on the customer notes in fact company was not acting as taxpayer’s agent taxpayer did not exercise any control_over company aside from agreeing to use reasonable efforts company had sole discretion to determine whether a default had occurred and to elect to pursue remedies compare united surgical steel co t c pincite and town country food co t c pincite taxpayers collected payments and serviced installment notes with elmer f 2d pincite taxpayer did not collect payments on installment notes see also mapco f 2d pincite tam-115028-98 did payments to company correspond to collections on the customer notes the payments company received were the payments that company collected on the customer notes taxpayer had no obligation to make payments to company company received payments only if and when it collected amounts on the customer notes compare united surgical steel co t c pincite and town country food co t c pincite lenders looked to taxpayers for repayment not payments on pledged installment notes with 51_tc_175 taxpayer’s payments to purported lender were exactly the same in amount and timing as payments on underlying installment notes furthermore an advance_payment was based on a fixed amount of a customer note not on taxpayer’s creditworthiness this implies that taxpayer sold the customer notes cf united surgical steel co t c pincite taxpayer did not borrow maximum amount allowable under agreement yancey bros co f_supp pincite taxpayer had access to additional funds without providing additional collateral did company impose restrictions on the operations of taxpayer that are consistent with a lender-borrower relationship the relationship between taxpayer and company had none of the characteristics that are common in a lender-borrower relationship company imposed no restrictions on the operations of taxpayer for example company did not require taxpayer to maintain a specified ratio of assets to liabilities or current_assets to current liabilities company did not receive the right to review taxpayer’s books_and_records company received only the right to documents that were necessary for company to exercise its rights and duties concerning the transferred customer notes since company imposed no restrictions on taxpayer’s operations company is less like a lender and more like a purchaser of the customer notes see eg united surgical steel co t c pincite bank’s imposition of restrictions on operations of taxpayer was a factor showing lender-borrower relationship that conclusion is further supported by company’s failure to require taxpayer to maintain a minimum amount of collateral see eg union planters nat’l bank of memphis f 2d pincite purported seller required to make margin_account payments yancey bros co f_supp pincite taxpayer obligated to maintain ratio of collateral to debt of not less than percent which party had the power to dispose_of the customer notes the servicing agreement is silent about the power of disposition taxpayer could dispose_of the customer notes only by reacquiring all of them from company to reacquire the tam-115028-98 customer notes taxpayer had to terminate the servicing agreement and pay company its unreimbursed collection costs any outstanding advances and a termination fee equal to percent of the outstanding amounts of the customer notes if however company were a lender then it would be reasonable to expect taxpayer to have the ability to substitute collateral of equal value to secure the outstanding loan cf american nat’l bank of austin f 2d pincite purported seller could dispose_of the securities without prior approval from purported buyer at the same time company’s power to dispose_of the customer notes must have been restricted since taxpayer had the right to reacquire them which party bore the credit risk on the customer notes by transferring the customer notes to company taxpayer eliminated almost all of his exposure to credit risk on the customer notes aside from cancelling the servicing agreement or breaching a representation or warranty in the event of a customer’s default taxpayer had no obligation to repurchase either the customer note or the financed vehicle or return the advance_payment further taxpayer fixed his economic loss in the customer notes after transferring a customer note taxpayer’s only risk of loss was a diminution in value of its right to receive distribution payments company on the other hand was at risk for recouping the advance_payments it made to taxpayer it may be argued that company’s risk of loss was insubstantial because it advanced taxpayer no more than percent of the face_amount of each customer note and the distribution payments were based on the entire pool of customer notes which meant that taxpayer’s right to payments was subordinated to company’s right this argument assumes that the fair_market_value of the customer notes equaled their face amounts the evidence however is to the contrary between a customer’s down payment and the advance_payment from company taxpayer generally profited on the sale of an automobile given the value of the automobiles sold the credit quality of the customers and statutory limits on interest charged in consumer credit sales it is reasonable to conclude that the face amounts of the customer notes exceeded their fair market values see eg 40_bta_999 taxpayer inflated sales_price to account for buyer’s uncertain credit status taxpayer transferred customer notes to company for cash payments of no more than percent of their face amounts and permitted company to retain substantial fees on all collections taxpayer would not have agreed to these conditions unless the fair_market_value of the customer notes was less than their face amounts tam-115028-98 accordingly we are unwilling to conclude that company’s risk of loss was insubstantial the potential for gain on the customer notes company’s potential for gain on the customer notes was greater than taxpayer’s company gave taxpayer cash namely the advance_payments when taxpayer transferred customer notes to company company’s right to recover those advance_payments plus payment for its collection costs and fees was limited to its collections on the customer notes company’s profits therefore depended on the timing and amount of the collections rather than on any interest charged to taxpayer while the advance_payments were outstanding consequently the greater the collections on the customer notes the greater company’s rate of return on the advance_payments made to taxpayer in addition company stood to gain more than taxpayer if customers defaulted at a rate lower than expected in cases addressing transfers of debt instruments or other rights to future payments courts have pointed to a fixed rate of return on the loaned amount as evidence that the transactions were financings e g mapco f 2d pincite union 1an example may help illustrate why company’s rate of return on its investment the advance_payments depended solely on the performance of the customer notes assume taxpayer transferred to company a customer note with a face_amount of dollar_figure a term of months an interest rate of percent per annum and monthly payments of approximately dollar_figure also assume that company had no collection costs and taxpayer transferred only the one customer note company would be entitled to receive its fee of percent of each payment approximately dollar_figure company would also be entitled to the remaining dollar_figure of any payment dollar_figure - dollar_figure fee until it recovered the advance_payment of dollar_figure thus company would be entitled to seventeen payments of dollar_figure one payment of dollar_figure and eighteen payments of dollar_figure taxpayer would be entitled to receive starting in month eighteen one payment of dollar_figure and eighteen payments of dollar_figure company’s rate of return on the advance_payment made to taxpayer increases as more payments are collected on the customer note if company were to collect all payments then company’s yield_to_maturity would be approximately percent per annum compounded annually if company were to collect enough payments for it to recoup its collection costs its percent fee and its advance_payment then company’s yield_to_maturity still would be approximately percent as the example shows the more payments company collects the greater company’s rate of return on its advance_payment to taxpayer tam-115028-98 planters nat’l bank of memphis f 2d pincite american nat’l bank of austin f 2d pincite united surgical steel co t c pincite a debt_instrument can provide for a variable rate of return and even contingent payments e g sec_1_1275-4 and sec_1_1275-5 of the regulations revrul_83_51 1983_1_cb_48 nevertheless to be a financing there must be a debtor-creditor relationship between company and taxpayer since company's economic return was based solely on the performance of the customer notes rather than on its relationship with taxpayer company was more like an owner of the customer notes than a creditor of taxpayer after transferring the customer notes taxpayer had little potential to realize gain on the customer notes only after company recouped its out-of-pocket costs its fees and all of the advance_payments would taxpayer receive any distribution payments while taxpayer had the potential for some benefit if the pool of customer notes had a low default rate that potential benefit does not in itself make taxpayer the owner of the customer notes see commissioner v brown 380_us_573 revrul_83_51 1983_1_cb_48 further the cost of reacquiring the customer notes from company effectively prevented taxpayer from profiting from any changes in market interest rates for the foregoing reasons we conclude that the transfers of customer notes to company are sales issue what are the amounts realized on the sale of the customer notes under sec_1001 of the code and sec_1_1001-1 of the regulations the amount_realized from the sale of property is the money received plus the fair_market_value of any other_property received the fair_market_value of property is a question of fact but only in rare and extraordinary cases will property be considered to have no fair_market_value in return for the customer notes taxpayer received advance_payments and the right to distribution payments the advance_payments are clearly money received under sec_1001 of the code the amount_realized attributable to taxpayer's right to receive the distribution payments must be determined under the servicing agreement taxpayer's receipt of distribution payments depended on company's ability to collect on the customer notes and company's cost of making those collections distribution payments were determined under a complex formula no amount or time of payment was specified in tam-115028-98 the servicing agreement for any particular customer note or any group of customer notes payment if any was deferred until an indefinite time in the future moreover there was no provision for interest regardless of when taxpayer might receive any distribution payments the deferred nature of the distribution payments and the absence of any stated_interest implicates sec_483 of the code sec_483 generally applies to payments under a contract for the sale of property if the contract provides for one or more payments due more than year after the date of sale and the contract does not provide for adequate_stated_interest for purposes of sec_483 a sale is any transaction treated as a sale for tax purposes such as taxpayer’s transaction with company and property includes debt instruments such as the customer notes sec_1_483-1 of the regulations sec_483 of the code is intended to ensure that a minimum portion of the payments under a sales contract is treated as interest h conf_rep no 97th cong 1st sess 1981_2_cb_525 in other words if a sales contract provides for deferred payments but not adequate_stated_interest sec_483 recharacterizes a portion of the deferred payments as interest for tax purposes thus unstated_interest is not treated as part of the amount_realized from the sale_or_exchange of property in the case of the seller and is not included in the purchaser's basis in the property acquired in the sale_or_exchange sec_1_483-1 of the regulations see sec_1 g and g because the servicing agreement calls for deferred payments but no interest some portion of the distribution payments must be characterized as interest under sec_483 of the code this in turn reduces the amount_realized under sec_1001 attributable to those payments had the servicing agreement called for a single dollar_figure payment due three years after sale of a pool of customer notes fixing the amount_realized would be relatively simple it would involve nothing more than calculating the present_value of the dollar_figure on the date of sale this however is not the case the conditional nature of the distribution payments raises additional questions under sec_483 2the deferred receipt of the distribution payments superficially resembles the deferred receipt of payment in 360_us_446 1959_2_cb_460 nevertheless as discussed later under the facts and circumstances taxpayer had no fixed_right to receive the distribution payments at the time taxpayer sold the customer notes tam-115028-98 sec_483 of the code authorizes the secretary to issue regulations applying sec_483 to any contract for the sale_or_exchange of property under which the liability for or the amount or due_date of a payment cannot be determined at the time of the sale_or_exchange sec_1_483-4 of the regulations which was issued under the authority of sec_483 contains rules applying sec_483 in the case of a sales contract that calls for one or more contingent payments in general sec_1_483-4 of the regulations establishes the treatment of contingent payments by reference to sec_1_1275-4 which was issued simultaneously with sec_1_483-4 and addresses the taxation of contingent payment debt instruments specifically sec_1_483-4 states that interest under the sales contract is generally computed and accounted for using rules similar to those that would apply if the contract were a debt_instrument subject_to sec_1_1275-4 thus each contingent payment under the contract is characterized as principal and interest under rules similar to those in sec_1_1275-4 neither sec_1_483-4 nor sec_1_1275-4 of the regulations define the term contingent payments nevertheless the statutory basis for the sec_1_483-4 regulations is sec_483 and sec_483 pertains to payments which the liability for or the amount or due_date of cannot be determined at the time of the sale_or_exchange payments are not contingent payments however merely because of a contingency that is remote or incidental at the time of the sale_or_exchange see sec_1 a the distribution payments called for in the servicing agreement are contingent payments under sec_483 of the code and sec_1_483-4 of the regulations at the time taxpayer sold a customer note company's liability for and the amount and timing of any distribution payments could not be reasonably determined company's liability to make distribution payments depended on its ability to collect on the customer notes and its collection costs in this case these contingencies were neither remote nor incidental nor were they predictable at the time of sale both taxpayer and company understood that customers' defaults and company's collection costs would reduce the amounts left for distributions to taxpayer a sec_3section applies to sales or exchanges that occur on or after date for a sale_or_exchange that occurred before date a taxpayer may use any reasonable method to account for the contingent payments including a method that would have been required under the proposed_regulations when the sale_or_exchange occurred see t d 1996_2_cb_84 tam-115028-98 discussed above the face of the customer notes generally exceeded the value of the underlying collateral given that fact together with the high credit risk of taxpayers’ customers company would fail to collect the entire principal_amount of a significant but uncertain number of customer notes company would also have significant but uncertain collection costs thus reductions due to default and collection costs would be significant and because of the formula for determining the distribution payments could reasonably be expected to leave taxpayer with minimal if any distribution payments for these reasons and in light of other unique circumstances company’s liability for and the amount and timing of those payments to taxpayer could not be determined at the time of the sale of the customer notes because the distribution payments are contingent payments under sec_1_483-4 of the regulations each payment must be accounted for using rules similar to those contained in sec_1 c under sec_1_1275-4 of the regulations the portion of a contingent payment treated as interest is includible in gross_income by the holder and deductible from gross_income by the issuer in the year in which the payment is made a contingent payment is characterized by sec_1_1275-4 as a payment of principal in an amount equal to the present_value of the payment determined by discounting the payment at the test rate from the date the payment is made to the issue_date under sec_1_1275-4 of the regulations the holder's basis in the contingent payments under a contract is reduced by any principal payments as characterized by sec_1_1275-4 received by the holder if the holder's basis in the contingent payments is reduced to zero any additional principal payments as characterized by sec_1_1275-4 are treated as gain from the sale_or_exchange of the contract sec_1_1001-1 of the regulations provides the rule for determining the amount_realized attributable to a debt_instrument subject_to sec_1_1275-4 or sec_1_483-4 under sec_1_1001-1 the amount_realized attributable to contingent payments is their fair_market_value since the distribution payments are contingent payments for purposes of sec_483 of the code the amount_realized attributable to the distribution payments is the fair_market_value of the distribution payments thus the amounts realized from the sales of the customer notes equal a the cash received plus b the fair_market_value of taxpayer's right to receive the distribution payments tam-115028-98 the conclusions reached on this issue are consistent with sec_451 of the code sec_451 provides that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 of the regulations provides that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive the income and the amount of the income can be determined with reasonable accuracy see also sec_1 c ii a thus it is the right to receive and not the actual receipt that determines inclusion 292_us_182 1934_1_cb_281 in 360_us_446 1959_2_cb_460 the supreme court addressed the issue of whether accrual_method taxpayers have a fixed_right to receive income even though payment is withheld the taxpayers were two automobile dealers and a trailer dealer who accepted installment notes from their customers each dealer sold their notes to a finance company for a price determined by a fixed formula the finance company paid to percent of the formula price in cash and held the remainder in reserve the reserve served as security for payment of the dealers' obligation to repurchase a note that went into default if the accumulated reserve exceeded a designated percentage of the unpaid principal balances of the notes the finance companies paid the excess to the dealer the supreme court held that the dealers had to currently include in income the amounts withheld in reserve even though the dealers' actual receipt of the reserve amounts was subject_to their contingent liabilities to the finance companies the court concluded that the dealers had received a fixed_right to the reserve amounts id pincite only one of two things could happen to the reserve amounts -- either the amounts would be paid to the dealers or would be used to satisfy the dealers' guaranty obligations to the finance companies id pincite as the dealers effectively received the entire amount of the reserves in all events the right to the receive the reserves was not conditional but absolute at the time they were withheld and the dealers had to include the reserves in income at that time id sec_483 was not applicable in hansen sec_483 was added to the code by the revenue act of pub_l_no sec_224 78_stat_19 and applies to sellers of ordinary_income_property as a result of the tax_reform_act_of_1984 pub_l_no 98_stat_678 98th cong 2d sess tam-115028-98 under the particular facts and circumstances of the instant case taxpayer does not have a fixed_right to distribution payments at the time taxpayer sells a customer note taxpayer’s case is distinguishable from hansen taxpayer’s customers had poor credit and the customer notes were of poor quality because of the poor creditworthiness of the customers company’s collection costs were uncertain and sometimes significant company was obligated to pay distribution payments to taxpayer only if it collected enough from the customers to recover all its collection costs on the transferred customer notes its servicing fee on the customer notes and any outstanding advances on the customer notes under these circumstances there was reasonable doubt that any future distribution payments would be made to taxpayer in light of these facts and circumstances which were not present in hansen taxpayer’s right to distribution payments were contingent upon future events that were uncertain at the time the notes were sold to company accordingly the amount_realized by taxpayer from the sale of the customer notes does not necessarily include the full amount of future distribution payments rather the amount_realized is equal to a the cash received plus b the fair_market_value of taxpayer’s right to receive the future distribution payments a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent -end-
